Citation Nr: 1234206	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-47 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from September 1946 to January 1948 and from January 1951 to December 1951.  He died in March 2006, and the Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.



FINDINGS OF FACT

1.  The Veteran died in March 2006, and the death certificate lists the immediate cause of death as cancer of the liver and hepatitis C as a condition that gave rise to the immediate cause of death.

2.  The Veteran did not have any service-connected disability at the time of this death.





3.  There is no competent evidence to show that the Veteran's death was due to any disability that was incurred in service from September 1946 to January 1948 or from January 1951 to December 1951, or was otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in June 2006. The Appellant was notified of the type of evidence that was required to substantiate the claim for the cause of the Veteran's death.  She was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  






As for the content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the effective date of the claim and the degree of disability assignable); and of Hupp, 21 Vet. App. at 342. 

To the extent the VCAA notice omitted the provisions for the effective date of the claim and the degree of disability assignable, the notice was insufficient.  But as the claim is denied, there can be no possibility of any prejudice to the Appellant as to the effective date of the claim and the degree of disability assignable.  See Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO obtained private medical records.  The Appellant has not identified any additionally available evidence for consideration in her appeal. 

The Veteran's service treatment records were lost in an accidental fire in 1973 at the National Personnel Records Center.  In the absence of the presumed destroyed records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


During Veteran's life time, VA obtained a VA medical opinion on the question of whether hepatitis C was related to service.  As there has been no change in the material facts since then, another VA medial opinion is not needed under the duty assist.  The Board has reviewed the VA medical opinion and as VA physician considered the Veteran's history and described findings pertinent to the disability in sufficient detail so that the Board's decision is fully informed one, the medical opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

When a Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation. 38 U.S.C.A. § 1310. 

A death will be considered to result from a service-connected disability when the evidence establishes that such disability, which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A.  1310; 38 C.F.R. § 3.312(a). 


For a service-connected disability to constitute a principal cause of death, it must be shown to be the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Facts

The Veteran served on active duty from September 1946 to January 1948 and from January 1951 to December 1951.  He died in March 2006, and the death certificate lists the immediate cause of death as cancer of the liver and hepatitis C as a condition that gave rise to the immediate cause of death.  Liver cirrhosis was listed as a significant condition contributing to but not resulting in the underlying cause of death.  At the time of the Veteran's death, service connection was not in effect for any disability.






The Appellant asserts that the Veteran's death was attributable to contracting hepatitis C from either receiving vaccinations during service with needles that were reused or through contact with injured soldiers while working in a medical facility during service.

The Veteran's discharge documents from his first period of service indicate that he served as a clerk typist with the 34th General Hospital in Seoul, Korea.  He performed a variety of clerical and typing duties, including typing correspondence, forms and reports.  The Veteran also arranged the schedules for nurses to appear before an interviewing board and collected tests and other information concerning the nurses.  The discharge document from his second period of service stated that he served with a medical corps and that his most significant duty assignment was Fort Sheridan, Illinois.

Private treatment records from February 1983 indicate that the Veteran had been told years before that he had jaundice based on blood test results.  In April 1983, the Veteran complained of extreme fatigue when working in the yard.  In May 1983, a CT scan of the liver was normal.  In October 1984, liver function tests showed that the only abnormality was a GPT of 92.

In June 1991, A.J.C., M.D., stated that the Veteran had first become concerned about jaundice 15 years earlier when he was on a high protein diet to lose weight.  There was no history of a blood transfusion, needle sticks, illicit drug use, or exposure to toxins or jaundiced individuals.  The diagnosis was chronic active hepatitis.






In December 1999, history included a diagnosis of hepatitis C with cirrhosis.  In December 2002, the Veteran had end-stage liver disease associated with chronic hepatitis C infection.  

In April 2003, S.S.C., M.D., stated that he had been the Veteran's primary care physician for 20 years and that his tests had always showed elevated ALT and AST.  Dr. C felt it was possible that the Veteran contracted hepatitis C while serving in Korea, although it was not actually identified until the early 1990s. 

In January 2004 in conjunction with his claim of service connection for hepatitis C, the Veteran asserted that hepatitis C was related to his serving as a clerk in an Army hospital in Korea.  A VA physician stated that the Veteran had hepatitis C with cirrhosis, causing end stage liver disease, esophageal varicies and hepatic encephalopathy.  The VA physician noted that the Veteran was in Korea, but the Veteran was not injured, and there had not been a blood transfusion or IV drug use.  The VA physician stated that there was no way to know for certain when the Veteran contracted hepatitis C, and while it was possible that it was contracted in Korea, this was not at likely as not because the Veteran's job did not involve exposure to infectious material and there were no symptoms of hepatitis during military service and that it was most likely that the Veteran contracted hepatitis when he had an episode of jaundice in the late 1970s or early 1980s.

In September 2004, the Veteran stated that while he was in Korea shots were given with needles that were reused and that this was how he contracted hepatitis C.

In June 2005, a CT scan and MRI showed a right posterior hepatic mass that was suggestive of hepatocellular carcinoma.  In July 2005, the Veteran had hepatocellular carcinoma with complicating hepatitis C and cirrhosis.  



In October 2011, Dr. S.S.C. stated that he was the Veteran's primary care physician from February 1983 until his death and that the Veteran had an episode of jaundice around the 1960s and was diagnosed with hepatitis C in the early 1990s.  Dr. C stated that the Veteran never had a blood transfusion, tattoo, acupuncture, or illegal drug use and that only source of hepatis C was the reused immunization needles or frequent contact with injured soldiers during his work as a medic during the Korean War.  

In February 2012, the Appellant testified that the Veteran had told her that he worked with nurses and patients at a hospital in Seoul during his service and that Fort Sheridan was a receiving point for the wounded from Korea.  The Appellant stated that the Veteran was an accountant after service and that the Veteran had no other risk factors for hepatitis C.

Analysis

To the extent that the Appellant attributes the Veteran's cause of death to hepatitis C contracted during service, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, at 492 F.3d at 1377. 








Although the Appellant is competent to describe the Veteran's behavior and symptoms she observed, the Appellant as a lay person is not competent, that is, not qualified through specialized education, training, and expertise, to offer an opinion on medical causation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.). 

The Appellant's opinion as a lay person is limited to inferences that are rationally based on her perception and does not require specialized education, training, or experience.  As a lay person, the appellant, without specialized education, training or experience, is not competent to infer based on personal observation alone that the Veteran's hepatitis C was contracted during service.  As the Appellant's lay opinion is not competent evidence, the lay opinion is not admissible as evidence, that is, the Appellant's lay opinion cannot be considered as competent evidence favorable to the claim.

As for the opinions of Dr. S.S.C. to the extent the physician stated that it was possible that the Veteran contracted hepatitis C while serving in Korea.  The language that it is "possible" is the equivalent of "may" or "may not" be related, and the opinion is equivocal and has no probative value, that is, the opinion does not tend to prove a material issue of fact, that is, that the Veteran contracted hepatitis in Korea.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").


See McLendon v. Nicholson, 20 Vet. App. 79, 85 (a speculative medical opinion as to causation cannot establish a medical nexus to service).

To the extent Dr. C stated that the Veteran's only source of hepatis C was the reused immunization needles or frequent contact with injured soldiers during his work as a medic during the Korean War, the opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  The opinion was based in part on the Veteran having contact with injured soldiers as a medic.  The Veteran's records indicate that he performed clerical work and was not involved in treating injured soldiers and he was not a medic.  When the Veteran applied for service connection for hepatitis C during his lifetime, he did not indicate that he treated injured soldiers, although he did state that in Korea shots were given with reused needles.   To the extent, Dr. C was influenced by the Veteran's inaccurate history of treating the wounded as a medic is not clear, but he did rely on the Veteran's reported history and a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409   (1995). 

The remaining medical evidence consists of the medical opinion of a VA physician, who reviewed the Veteran's history, including that it was possible that the Veteran contracted hepatitis C in Korea as expressed by Dr. C.  The VA physician expressed the opinion that the Veteran most likely contracted hepatitis C around when he had an episode of jaundice around the late 1970s or early 1980s and jaundice is a sign of hepatitis.  The Board finds the opinion persuasive, which opposes rather than supports the claim.  




Stated differently, the VA physician based the opinion on the known facts in the record and not on conjecture, that is, an inference based on incomplete or inconclusive evidence, for example, whether or not reused needles were actually contaminated with hepatitis C. 

In sum, the competent evidence does not demonstrate that the fatal liver disease and hepatitis C were related to an injury, disease, or event in service.  As the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


